Case: 15-14613       Date Filed: 05/08/2017       Page: 1 of 4


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                Nos. 15-14613 & 16-15582
                               ________________________

                       D.C. Docket No. 4:14-cv-00540-RH-CAS



JENNIFER SMITH,

                                                                         Plaintiff-Appellant,

                                            versus

FLORIDA AGRICULTURAL AND MECHANICAL UNIVERSITY BOARD OF
TRUSTEES,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                        (May 8, 2017)

Before ED CARNES, Chief Judge, DUBINA and HIGGINBOTHAM, * Circuit
Judges.

PER CURIAM:
       *
         Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
              Case: 15-14613    Date Filed: 05/08/2017   Page: 2 of 4




      Professor Jennifer Smith sued her employer, Florida A&M University

(“FAMU”), alleging pay inequity, sex discrimination, and retaliation. She claimed

that FAMU discriminated against its female law professors by paying them less

than comparable male law professors and retaliated against her when she voiced

opposition. The district court denied summary judgment, and the case went to trial.

The jury found FAMU not liable on any of Professor Smith’s claims. While the

jury found that Professor Smith was paid less than comparable male professors, it

was persuaded that the difference was for reasons other than her sex.

      At the trial, one of FAMU’s witnesses alluded to a list of professors’ salaries

that was not produced in discovery. Professor Smith did not object at the time, but

later moved for a new trial based on this perceived ambush. The district court

denied the motion. Later, under the leadership of a new interim dean, FAMU

conducted a statistical analysis of publicly available salary data of its law

professors. That study concluded that FAMU’s female law professors were paid

less than its male law professors, and FAMU took measures to remedy this gap. It

also appears that Professor Smith’s fourth application for a promotion, post-trial,

was rejected for stated reasons in tension with reasons given for the previous three

rejections. Based on these post-trial developments, among others, Professor Smith

again moved for a new trial and also for relief from judgment arguing that the

developments were newly discovered evidence and evidence of fraud upon the
                                         2
               Case: 15-14613     Date Filed: 05/08/2017    Page: 3 of 4


court. The district court denied all of her motions. It is from these rulings, as well a

one pre-trial ruling on a motion in limine, that Professor Smith appeals.

      We review a district court’s denial of a Rule 60(b) motion for abuse of

discretion. Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1316 (11th Cir.

2000). We review a district court’s denial of a Rule 59(a) motion for abuse of

discretion. McGinnis v. Am. Home Mortgage Serv., Inc., 817 F.3d 1241, 1255

(11th Cir. 2016). The evidentiary rulings of a district court are reviewed for a clear

abuse of discretion. Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068

(11th Cir. 2014). We review a district court’s denial of a motion for relief from

judgment under Rule 60(d) for abuse of discretion. Aldana v. Del Monte Fresh

Produce N.A., Inc., 741 F.3d 1349, 1355 (11th Cir. 2014). However, as

Professor Smith candidly acknowledges, plain-error review applies to the objection

that went unpreserved in the district court. To overturn the district court on plain-

error review, “there must (1) be error, (2) that is plain, (3) that affects the

substantial rights of the party, and (4) that seriously affects the fairness, integrity,

or public reputation of a judicial proceeding.” Brough v. Imperial Sterling Ltd.,

297 F.3d 1172, 1179 (11th Cir. 2002).

      We are not persuaded that the able district court abused its discretion or

plainly erred in denying any of the relief that Professor Smith sought. FAMU’s

pay-inequity study was based entirely on publicly available data that Professor


                                           3
              Case: 15-14613     Date Filed: 05/08/2017   Page: 4 of 4


Smith drew upon in her presentation to the jury. Indeed, she persuaded the jury that

she was paid less than comparable male professors. Nor are the remedial measures

taken to correct the pay difference a confession that they were the product of

gender bias. FAMU’s challenged rejection of Professor Smith’s fourth promotion

application came post-trial and is not new evidence entitling her to relief. See

NLRB v. Jacob E. Decker & Sons, 569 F.2d 357, 364 (5th Cir. 1978).

      We perceive no evidence of fraud perpetrated upon the district court. The

district court’s well-reasoned rejections of the balance of Professor Smith’s

objections were sound. Professor Smith’s motion to supplement the record is

denied, and the judgment of the district court is affirmed.




                                          4